IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F l L E D

OCT ~1 2009

NANCY MAYER WH|THNGTON, CLERK
U.S. D|STR|CT COURT

AMMAR AL-BALUCHI,
Petitioner,
Civil Action No. 08-2083 (PLF)

V.

ROBERT M. GATES,
Secretary of Defense, et al.,

Respondents.

`/L/\./\/§&§\J\/\_/SS

  ORDER

HAVING CONSIDERED Respondents’ Un0pposed Motion for Extension of Time to
-» 0 » m
File Response to Motion for Misce11aneous Relief, it is hereby this _:_) day of S er, 2009,
ORDERED that the Government shall f11e its response to Attomey Scott L. Fenstermaker’s

Motion for Miscellaneous Relief (Dkt. No. 83) on or before October 5, 2009.

PAUL L. FRIEDMAN
UNITED STATES DISTRICT JUDGE